Third Amendment to the Blue Sky Agreement Dated December 3, 2004, by and among California Investment Trust and ALPS Fund Services, Inc. THIS AMENDMENT is made as of October 10, 2011, by and between CALIFORNIA INVESTMENT TRUST (the "Fund") and ALPS FUND SERVICES, INC. ("ALPS"). WHEREAS, the Fund and ALPS have entered into a Blue Sky Services Agreement (the "Agreement") dated December 3, 2004, as amended from time to time. WHEREAS, effective October 10, 2011, the parties desire to add the Shelton Greater China Fund as a party to the Agreement, and the Shelton Greater China Fund desires to b come a party to the Agreement. WHEREAS, the Fund and ALPS wish to modify the Agreement. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: I. AdditionofTrust. Effective October 10, 2011, all references to "California Investment Trust" shall be deleted and replaced with references to both "California Investment Trust" and "Shelton Greater China Fund," which shall be defined collectively as the "Funds" for purposes of the Agreement wherever the term "Fund" appears therein. 2. ChangeinIncorporation. Effective October 10, 2011, all references to the Funds as "Delaware statutory trusts" should be deleted and replaced with "Massachusetts business trust" with respect to the Shelton Greater China Fund. 3. Appendix A-CITFundList.Appendix A to the Agreement is hereby deleted and replaced in its entirety with the Appendix A attached hereto. 4. Miscellaneous. Other than as amended hereby, all terms and conditions of the Agreement are unchanged and remain in full force and effect. This Amendment shall be deemed to be an amendment to the Agreement and shall be governed by the laws of the State of Colorado. IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of the Amendment first set forth above. CALIFORNIA INVESTMENT TRUST /s/ SteveRogers Name: Steve C.Rogers Title: CEO SHELTON GREATER CHINA FUND /s/ SteveRogers Name: Steve C.Rogers Title: CEO ALPS FUNDS SERVICES, INC. By: /s/ Jeremy O. May Name: Title: APPENDIX A- CIT FUNDS Dated as of October 10, 2011 CALIFORNIA TAX-FREE INCOME FUND Investor Class CALIFORNIA INSURED INTERMEDIATE FUND Investor Class CALIFORNIA TAX-FREE MONEY MARKET FUND Investor Class S&P Investor Class Class K S&P MIDCAP INDEX FUND Investor Class Class K S&P SMALLCAP INDEX FUND Investor Class Class K EQUITY INCOME FUND Investor Class Class K Class A Class B NASDAQ-I 00 INDEX FUND Investor Class Class K EUROPEAN GROWTH & INCOME FUND Investor Class Class K U.S. GOVERNMENT SECURITIES FUND Investor Class Class K Class A Class B SHORT-TERM U.S. GOVT. BOND FUND Investor Class Class K THEUNITEDSTATESTREASURYTRUST Investor Class ClassK SHELTON GREATER CHINA FUND Sole Share Class
